People v Prince (2017 NY Slip Op 00124)





People v Prince


2017 NY Slip Op 00124


Decided on January 10, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 10, 2017

Andrias, J.P., Moskowitz, Kapnick, Webber, Kahn, JJ.


2706 67/13

[*1]The People of the State of New York, Respondent,
vAntjuan Prince, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Jonathan Garelick of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Casey K. Lee of counsel), for respondent.

Judgment, Supreme Court, New York County (Roger S. Hayes, J.), rendered May 27, 2014, convicting defendant, after a jury trial, of criminal possession of a forged instrument in the second degree and sentencing him, as a second felony offender, to a term of 2½ to 5 years, unanimously affirmed.
Defendant's legal sufficiency claim is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we reject it on the merits. We also find that the verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The chain of circumstances surrounding defendant's use of a fraudulent gift card, which had been altered so that a third party would be billed for the transaction, supported the inference that defendant knew it was forged (see e.g. People v Credel, 99 AD3d 541 [1st Dept 2012] lv denied 20 NY3d 1060 [2013]; People v Price, 16 AD3d 323 [1st Dept 2005], lv denied 5 NY3d 767 [2005]). In two transactions observed by plainclothes police officers, defendant engaged in a pattern of suspicious behavior evincing scienter and consciousness of guilt.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 10, 2017
CLERK